Investor Presentation May 2011 2 Safe Harbor Statement Forward-Looking Language This document contains forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the financial statements.Statements that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Words such as “believe,” “anticipate,” “expect” and similar expressions are intended to identify forward-looking statements.Forward-looking statements (including oral representations) are only predictions or statements of current plans, which we review continuously.Forward-looking statements may differ from actual future results due to, but not limited to, and our future results may be materially affected by, potential risks or uncertainties.You should understand that it is not possible to predict or identify all potential risks or uncertainties. We note the following as a partial list: our ability to successfully integrate the operations of the acquired business into Frontier’s existing operations; the risk that the growth opportunities and cost synergies from the transaction may not be fully realized or may take longer to realize than expected; our indemnity obligation to Verizon for taxes which may be imposed upon them as a result of changes in ownership of our stock may discourage, delay or prevent a third party from acquiring control of us during the two-year period ending July 2012 in a transaction that stockholders might consider favorable; the effects of increased expenses incurred due to activities related to the transaction and the integration of the Acquired Business; our ability to maintain relationships with customers, employees or suppliers; the effects of greater than anticipated competition requiring new pricing, marketing strategies or new product or service offerings and the risk that we will not respond on a timely or profitable basis; reductions in the number of our access lines that cannot be offset by increases in High Speed Internet (HSI) subscribers and sales of other products and services; the effects of ongoing changes in the regulation of the communications industry as a result of federal and state legislation and regulation, or changes in the enforcement or interpretation of such legislation and regulation; the effects of any unfavorable outcome with respect to any current or future legal, governmental or regulatory proceedings, audits or disputes; the effects of changes in the availability of federal and state universal funding to us and our competitors; the effects of competition from cable, wireless and other wireline carriers; our ability to adjust successfully to changes in the communications industry and to implement strategies for growth; continued reductions in switched access revenues as a result of regulation, competition or technology substitutions; our ability to effectively manage service quality in our territories and meet mandated service quality metrics; our ability to successfully introduce new product offerings, including our ability to offer bundled service packages on terms that are both profitable to us and attractive to customers; changes in accounting policies or practices adopted voluntarily or as required by generally accepted accounting principles or regulations; our ability to effectively manage our operations, operating expenses and capital expenditures, and to repay, reduce or refinance our debt; the effects of changes in both general and local economic conditions on the markets that we serve, which can affect demand for our products and services, customer purchasing decisions, collectability of revenues and required levels of capital expenditures related to new construction of residences and businesses; the effects of customer bankruptcies and home foreclosures, which could result in difficulty in collection of revenues and loss of customers; the effects of technological changes and competition on our capital expenditures and product and service offerings, including the lack of assurance that our network improvements will be sufficient to meet or exceed the capabilities and quality of competing networks; the effects of increased medical, retiree and pension expenses and related funding requirements; changes in income tax rates, tax laws, regulations or rulings, or federal or state tax assessments; the effects of state regulatory cash management practices that could limit our ability to transfer cash among our subsidiaries or dividend funds up to the parent company; our ability to successfully renegotiate union contracts expiring in 2011 and thereafter; declines in the value of our pension plan assets, which would require us to make increased contributions to the pension plan in 2011 and beyond; adverse changes in the credit markets or in the ratings given to our debt securities by nationally accredited ratings organizations, which could limit or restrict the availability, or increase the cost, of financing; limitations on the amount of capital stock that we can issue to make acquisitions or to raise additional capital until July 2012; our ability to pay dividends on our common shares, which may be affected by our cash flow from operations, amount of capital expenditures, debt service requirements, cash paid for income taxes and liquidity; and the effects of severe weather events such as hurricanes, tornados, ice storms or other natural or man-made disasters. These and other uncertainties related to our business are described in greater detail in our filings with the Securities and Exchange Commission, including our reports on Forms 10-K and 10-Q, and the foregoing information should be read in conjunction with these filings.We undertake no obligation to publicly update or revise any forward-looking statements or to make any other forward-looking statement, whether as a result of new information, future events or otherwise unless required to do so by securities laws. 3 Non-GAAP Financial Measures The Company uses certain non-GAAP financial measures in evaluating its performance.These include free cash flow, EBITDA or “operating cash flow”, which we define as operating income plus depreciation and amortization (“EBITDA”), and Adjusted EBITDA; a reconciliation of the differences between EBITDA and free cash flow and the most comparable financial measures calculated and presented in accordance with GAAP is included in the appendix.The non-GAAP financial measures are by definition not measures of financial performance under generally accepted accounting principles and are not alternatives to operating income or net income reflected in the statement of operations or to cash flow as reflected in the statement of cash flows and are not necessarily indicative of cash available to fund all cash flow needs.The non-GAAP financial measures used by the Company may not be comparable to similarly titled measures of other companies. The Company believes that the presentation of non-GAAP financial measures provides useful information to investors regarding the Company’s financial condition and results of operations because these measures, when used in conjunction with related GAAP financial measures, (i) together provide a more comprehensive view of the Company’s core operations and ability to generate cash flow, (ii) provide investors with the financial analytical framework upon which management bases financial, operational, compensation and planning decisions and (iii) presents measurements that investors and rating agencies have indicated to management are useful to them in assessing the Company and its results of operations.Management uses these non-GAAP financial measures to plan and measure the performance of its core operations, and its divisions measure performance and report to management based upon these measures. In addition, the Company believes that free cash flow and EBITDA, as the Company defines them, can assist in comparing performance from period to period, without taking into account factors affecting cash flow reflected in the statement of cash flows, including changes in working capital and the timing of purchases and payments. The Company has shown adjustments to its financial presentations to exclude certain costs because investors have indicated to management that such adjustments are useful to them in assessing the Company and its results of operations.These adjustments are detailed in the Appendix for the reconciliation of free cash flow and operating cash flow. Management uses these non-GAAP financial measures to (i) assist in analyzing the Company’s underlying financial performance from period to period, (ii) evaluate the financial performance of its business units, (iii) analyze and evaluate strategic and operational decisions, (iv) establish criteria for compensation decisions, and (v) assist management in understanding the Company’s ability to generate cash flow and, as a result, to plan for future capital and operational decisions.Management uses these non-GAAP financial measures in conjunction with related GAAP financial measures.These non-GAAP financial measures have certain shortcomings.In particular, free cash flow does not represent the residual cash flow available for discretionary expenditures, since items such as debt repayments and dividends are not deducted in determining such measure.EBITDA has similar shortcomings as interest, income taxes, capital expenditures, debt repayments and dividends are not deducted in determining this measure.Management compensates for the shortcomings of these measures by utilizing them in conjunction with their comparable GAAP financial measures.The information in this document should be read in conjunction with the financial statements and footnotes contained in our documents filed with the U.S. Securities and Exchange Commission. 4 Frontier Introduction •Frontier Communications (NYSE: FTR) was founded in 1935 as Citizens Utilities and became a pure-play telecom network operator in 2004 •Frontier is the largest communications company focused on rural America •A transformational acquisition of properties from Verizon tripled Frontier’s business size on July 1, 2010 5 Investment Summary Opportunity •Manage the acquired properties with Frontier’s proven Local Engagement Model and innovative marketing •Bring margins up to Legacy levels •Harness economics of scale from business that is 3x its former size Markets •Expand broadband availability in new markets towards Legacy Frontier’s 91% •Rural profile, less competition, less regulatory reform exposure •Business & Broadband are 64% of customer revenues Returns •Revenue upside from increased product penetration •$550 million operating expense synergy target by 2013 •Consistent execution, solid free cash flow, stable dividend Credit Quality •Significantly deleveraged on July 1, 2010 •Target leverage of 2.5x or below •Well structured maturity schedule 6 Frontier Local Engagement Local Area Manager Residential •High Speed Internet (DSL & FTTP) •Voice •Video (Satellite & FiOS) •Wireless Data (WiFi mesh) •Online backup •24/7 U.S. Tech Support Business •Managed IP VPN •VoIP systems •High-Capacity fiber data •Metro Ethernet •Wireless backhaul •Managed router •Over 120 Local Area Managers at the community level respond to unique customer needs in each market across Frontier’s 27 states •Employees live in the markets they serve, and put the customer first •Innovative marketing, 2-hour appointment windows, exceptional service levels 7 Robust Local Network ●2,700 Central offices ●2,700 Central offices ●National high-capacity fiber backbone ●National high-capacity fiber backbone ●Deploying ROADM in the middle mile ●Deploying ROADM in the middle mile ●Broadband expansion to drive penetration ●Broadband expansion to drive penetration ●FCC Commitments: ●FCC Commitments: - 3Mbps to 85% by 12/31/13 - 3Mbps to 85% by 12/31/13 - 4Mbps to 85% by 12/31/15 - 4Mbps to 85% by 12/31/15 Notes:(1) Downlink product availability as of 3/31/11; loop length availability is higher in each tier. 8 High-Capacity National Backbone •Frontier’s fiber network interconnects its 27-state footprint 9 Attractive Revenue Base ●Frontier generates 64% of its customer revenue from Business and Broadband sources ●Frontier generates 64% of its customer revenue from Business and Broadband sources ●Our business capabilities are very broad and include: ●Our business capabilities are very broad and include: - Advanced IP switching - Advanced IP switching - VoIP systems - VoIP systems - High-capacity fiber data systems - High-capacity fiber data systems - Wireless cell site backhaul - Wireless cell site backhaul - Ethernet - Ethernet For the quarter ended 3/31/11 10 Minimizing Regulatory Risk ●The acquired properties reduced Frontier’s Regulatory Revenue exposure from 17.1% at 1Q10 to 12.3% at 1Q11, or 10.3% excluding surcharges ●The acquired properties reduced Frontier’s Regulatory Revenue exposure from 17.1% at 1Q10 to 12.3% at 1Q11, or 10.3% excluding surcharges ●We continue to replace this uncertain revenue stream with Customer Revenue ●We continue to replace this uncertain revenue stream with Customer Revenue For the quarter ended 3/31/11 Note: Numbers may not sum due to rounding 11 Consistent Execution Stability of Revenues üDriving recurring customer revenues üDelivering reliable, quality products and services at a good price üReducing churn with bundles üMaintaining strong Business/Enterprise presence Notes:Pro forma for all periods prior to 3Q10.Customer revenue is defined as total revenue less access services revenue. Access services include switched network access and subsidies.Please see Appendix for Non-GAAP Reconciliations. Stability of Cash Flows üFocus on expense reduction; competitively fit and flexible üCapex reflecting network expansion 3Q10 through 2013 üMargin benefit from synergy targets üHigh conversion rate of EBITDA into free cash flow (FCF) 12 Revenue Opportunity Satellite TV Penetration Access Line Decline HSI Penetration Note:As of the quarter ended 3/31/11; percentage changes are year-over-year.HSI Penetration is percentage of total access lines.Satellite TV Penetration is percentage of Residential access lines. Note:As of the quarter ended 3/31/11; percentage changes are year-over-year.HSI Penetration is percentage of total access lines.Satellite TV Penetration is percentage of Residential access lines. Broadband Availability ●Our goal is to migrate the acquired properties to Frontier’s performance metrics ●Our goal is to migrate the acquired properties to Frontier’s performance metrics ●Key drivers: ●Key drivers: -25% expansion of broadband homes -25% expansion of broadband homes -Local Engagement -Local Engagement 13 Cost Synergy Overview ●Significant savings from reducing cash operating expenses ●Significant savings from reducing cash operating expenses ●Numerous projects underway; synergy estimates include: ●Numerous projects underway; synergy estimates include: -Network savings -Network savings -Outside contractors -Outside contractors -IT savings from conversion -IT savings from conversion -Real estate savings -Real estate savings -Operations -Operations 14 Quarterly Update: 1Q11 ●Metrics turning on strong HSI and video bundles ●Metrics turning on strong HSI and video bundles ●Revenue trend improving ●Revenue trend improving ●Total cash opex down $16 million sequentially ●Total cash opex down $16 million sequentially ●FCF expanded sequentially ●FCF expanded sequentially Notes: For more detail, please reference our Investor Update dated May 5, 2011 . 15 Systems Integration Plan West Virginia Frontier 13 •Successful conversion despite a firm July 1 deadline •Billing cycles kept within days of prior scheduled dates, and all systems functional out of the gate •Backlog managed downward with “bubble workforce” and current levels within normal range •System mapping and analysis in process •Systems are identical across all 13 states; processes on the first conversions will be replicated •First 4 states (MI, IN, NC, SC) targeted early 4Q11; remaining states in two groups by end of Frontier converted West Virginia, which utilized BellAtlantic systems, on July 1, 2010 Frontier converted West Virginia, which utilized BellAtlantic systems, on July 1, 2010 The remaining 13 states of the acquired properties (detailed in the appendix) will be converted off Verizon (GTE) systems onto existing Frontier systems by the end of 2012 The remaining 13 states of the acquired properties (detailed in the appendix) will be converted off Verizon (GTE) systems onto existing Frontier systems by the end of 2012 16 Financing Overview •Deleveraged from 4.0x (6/30/10) to 3.0x (3/31/11) •Strong $1.0 billion liquidity with an undrawn $750M R/C and $250M minimum cash-on-hand objective •Maturity schedule is well balanced and below run rate FCF levels •Free cash flow levels match well with scheduled debt amortization. 17 Industry Comparisons Notes: Data for the 3-months ended 3/31/11. (1) Represents the yr/yr change in the combined ending base of access lines and HSI subscribers (2) Adjusted EBITDA; excludes wireless; Cable is network operations only. Source: SEC filings; Wall Street research; Frontier. •Results, as expected, weakened from the Acquired Properties •Results, as expected, weakened from the Acquired Properties •Operational metrics have begun to turn around •Operational metrics have begun to turn around •Focusing on: i) implementing local engagement; ii) selling & retaining customers; iii) getting the expenses out; and iv) building and improving the network •Focusing on: i) implementing local engagement; ii) selling & retaining customers; iii) getting the expenses out; and iv) building and improving the network FTR 18 Doing What We Say… Goal Status Regulatory approval with appropriate conditions Completion of financing within expected cost Distribution of shares with minimal market disruption Completion of West Virginia systems conversion Continued delivery of solid Legacy Frontier results Customer metric improvement and synergy realization of acquired properties In Process Conversion of Frontier 13 systems to Legacy In Process 19 Appendix 20 Access Lines by State Note: Numbers may not sum due to rounding 21 Reconciliation of Non-GAAP Financial Measures Notes:This is a summary table of our Form 8-K filed 5/5/11; please refer to our SEC filings for additional information. Numbers may not sum due to rounding. Notes:This is a summary table of our Form 8-K filed 5/5/11; please refer to our SEC filings for additional information. Numbers may not sum due to rounding. 22 Reconciliation of Non-GAAP Financial Measures Notes:This is a summary table of our Form 8-K filed 5/5/11; please refer to our SEC filings for additional information. Numbers may not sum due to rounding. Notes:This is a summary table of our Form 8-K filed 5/5/11; please refer to our SEC filings for additional information. Numbers may not sum due to rounding. 23 Frontier Values •Put the customer first •Treat one another with respect •Keep our commitments; be accountable •Be ethical in all of our dealings •Be innovative; Take the initiative •Be team players •Be active in our communities •Do it right the first time •Continuously improve •Use resources wisely •Use Frontier products and services •Have a positive attitude Frontier Communications Corp. (NYSE: FTR) Investor Relations Investor Relations Frontier Communications Corp. Frontier Communications Corp. 3 High Ridge Park 3 High Ridge Park Stamford, CT 06905 Stamford, CT 06905 IR@FTR.com IR@FTR.com
